Exhibit 10.10

EXECUTIVE SEVERANCE AGREEMENT

THIS EXECUTIVE SEVERANCE AGREEMENT (this “Agreement”) between YRC Worldwide
Inc., a Delaware corporation (“YRC”) and [name of executive] (the “Executive”),

W I T N E S S E T H:

WHEREAS, the duly authorized Compensation Committee (the “Committee”) of the
Board of Directors (the “Board”) of YRC or the Board, has approved YRC entering
into revised severance agreements with key executives of YRC and its
Subsidiaries (collectively, the “Corporation”);

WHEREAS, the duly authorized Committee or the Board has selected the Executive
as a key executive of the Corporation; and

WHEREAS, should YRC receive any proposal from a third person concerning a
possible Business Combination (defined below) with, or acquisition of equity
securities of, YRC, the Board believes it important that the Corporation and the
Board be able to rely upon the Executive to continue in his position, and that
YRC have the benefit of the Executive performing his duties without his being
distracted by the personal uncertainties and risks created by such a proposal;

NOW, THEREFORE, the parties agree as follows:

1. Definitions. As used in this Agreement, the following capitalized terms shall
have the meanings given the terms in this Section 1.

 

(a) “Applicable Period” means two years from the date of the Executive’s
Termination.

 

(b) “Business Combination” means any transaction that is referred to as such in
the Certificate of Incorporation of YRC, as amended.

 

(c) “Cause” means

 

  (i) a conviction of a felony involving moral turpitude by a court of competent
jurisdiction that is no longer subject to direct appeal,

 

  (ii) conduct that is materially and demonstrably injurious to YRC, or

 

  (iii) the Executive’s willful engagement in one or more acts of dishonesty
resulting in material personal gain to the Executive at the expense of YRC.



--------------------------------------------------------------------------------

(d) “Change of Control,” for the purposes of this Agreement, shall be deemed to
have taken place if:

 

  (i) a third person, including a “group” as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), purchases or
otherwise acquires shares of YRC after the date of this Agreement that, together
with stock held by such person or group, constitutes more than 50% of the total
fair market value or total voting power of the stock of YRC;

 

  (ii) a third person, including a “group” as defined in Section 13(d)(3) of the
Exchange Act purchases or otherwise acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or group) shares of YRC after the date of this Agreement and as a result thereof
becomes the beneficial owner of shares of YRC having 35% or more of the total
number of votes that may be cast for election of directors of YRC; or

 

  (iii) as the result of, or in connection with any cash tender or exchange
offer, merger or other Business Combination, or contested election, or any
combination of the foregoing transactions, the Continuing Directors shall cease
to constitute a majority of the Board of Directors of YRC or any successor to
YRC during any 12-month period.

 

(e) “Continuing Director” means a director of YRC who meets the definition of
Continuing Director contained in the Certificate of Incorporation of YRC, as
amended.

 

(f) “Normal Retirement Age” means the last day of the calendar month in which
the Executive’s 65th birthday occurs.

 

(g) “Permanent Disability” means, as determined in the reasonable discretion of
the Board or the duly authorized Committee, Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months or is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Executive’s employer.

 

(h) “Subsidiary” means any domestic or foreign entity, of which YRC or its
Subsidiaries directly or indirectly owns a majority of the entity’s shares or
other equity interests normally entitled to vote in electing directors or
selecting management.

 

(i) “Target Separation Amount” means an amount equal to (A) Executive’s target
annual bonus percentage in effect for the year in which the Termination occurs
(or if no such percentage has been established,             %, or such
percentage as the Compensation Committee determines in its sole discretion),
times (B) the Executive’s then-current base salary.

 

(j)

Construction & Interpretation. As used in this Agreement, unless the context
expressly requires the contrary, references to Sections shall mean the sections
and subsections of this Agreement; references to “including” shall mean
“including (without

 

-2-



--------------------------------------------------------------------------------

 

limitation)”; references to a “person” shall mean both legal entities and
natural persons; references to the singular shall include the plural and vice
versa; and references to the masculine shall include the feminine and neutral,
and vice versa.

2. Services During Certain Events. If a third person begins a tender or exchange
offer for the shares of the Corporation, circulates a proxy to shareholders of
the Corporation, or takes other steps seeking to effect a Change of Control, the
Executive agrees that the Executive will not voluntarily leave the employ of the
Corporation without the consent of the Corporation and will render the services
contemplated in the recitals to this Agreement, until the third person has
abandoned or terminated the third person’s efforts to effect a Change of Control
or until 90 days after a Change of Control has occurred. If the Executive fails
to comply with the provisions of this Section 2, the Corporation will suffer
damages that are difficult, if not impossible, to ascertain. Accordingly, should
the Executive fail to comply with the provisions of this Section 2, the
Corporation shall retain the amounts that would otherwise be payable to the
Executive (other than accrued salary under Section 4(a) and normal health,
welfare and retirement benefits until the date of the Executive’s termination)
under this Agreement as fixed, agreed and liquidated damages but shall have no
other recourse against the Executive.

3. Termination After or in Connection With a Change of Control. For purposes of
this Agreement, the term “Termination” shall include the following in this
Section 3:

 

(a) the Corporation’s termination of the Executive’s employment with the
Corporation within two years after a Change of Control for any reason other than
death, Permanent Disability, retirement at or after his Normal Retirement Age or
Cause;

 

(b) the Corporation’s termination of the employment of the Executive with the
Corporation, for any reason other than death, Permanent Disability, retirement
at or after his Normal Retirement Age or Cause, if the termination occurs at any
time between:

 

  (i) the date the Corporation enters into a definitive agreement or files a
proxy statement, or the date a third person begins a tender or exchange offer,
in each case, in connection with a transaction that would constitute a Change of
Control, or the date the Corporation takes other steps seeking to effect a
Change of Control, and

 

  (ii) the date the Change of Control transaction is either consummated,
abandoned or terminated (for this purpose, the Board shall have the sole and
absolute discretion to determine that a proposed transaction has been
abandoned), or

 

(c) the resignation of the Executive after the occurrence of any of the
following events within two years after a Change of Control:

 

  (i) an adverse change of the Executive’s title or a reduction or adverse
change in the nature or scope of the Executive’s authority or duties from those
the Executive exercised and performed immediately prior to the Change of
Control;

 

-3-



--------------------------------------------------------------------------------

  (ii) a transfer of the Executive to a location that is more than 35 miles away
from the location where the Executive was employed immediately prior to the
Change of Control;

 

  (iii) a substantial increase occurs in the amount of time the Executive is
required to spend traveling (for this purpose, a “substantial increase” will be
deemed to occur if the Executive is required to travel in an amount greater than
30% more in any calendar year, measured in number of days, as compared to the
average number of days the Executive was required to travel during the three
preceding calendar years).

 

  (iv) any reduction in the rate of the Executive’s annual salary below his rate
of annual salary immediately prior to the Change of Control; or

 

  (v) any reduction in the level of the Executive’s fringe benefits or bonus
below a level consistent with the Corporation’s practice prior to the Change of
Control, other than changes applicable to all similarly situated executives of
the Corporation.

4. Termination Payments. In the event of a Termination, YRC shall provide to the
Executive the following benefits:

 

(a) YRC shall pay to the Executive, in accordance with its normal payroll
policies, the compensation and benefits that the Executive accrued through the
date of Termination. In addition, YRC shall pay to the Executive the Executive’s
annual bonus for the year in which the date of Termination occurs, if any,
earned by the achievement of performance goals set under the Corporation’s
annual incentive plan and paid at the same time the Corporation pays bonuses to
similarly situated employees under such plan.

 

(b) YRC shall pay to the Executive, on the “Termination Payment Commencement
Date” (defined below), as additional compensation for services rendered to the
Corporation, a lump sum cash amount (subject to the minimum applicable federal,
state or local lump sum withholding requirements, if any, unless the Executive
requests that a greater amount be withheld) equal to two times the sum of:

 

  (i) the Executive’s current base salary, and

 

  (ii) the Executive’s Target Separation Amount.

With respect to a payment to the Executive pursuant to this Agreement, the
“Termination Payment Commencement Date” shall mean (x) if the Board (or its
delegate) determines in its sole discretion that as of the date of the
Executive’s Termination the Executive is a “specified employee” (as defined in
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”), and Department of Treasury regulations and other interpretive guidance
issued thereunder) as of the date of the Executive’s Termination and that
Section 409A of the Code applies with respect to such payment, the first
business day following the six-month anniversary of the date of the Executive’s
Termination; or (y) if the Board (or its

 

-4-



--------------------------------------------------------------------------------

delegate) determines in its sole discretion that the Executive is not such a
“specified employee” as of the date of the Executive’s Termination (or that
Section 409A of the Code does not apply with respect to such payment), the date
of the Executive’s Termination. The period commencing on the Executive’s date of
Termination and ending on the six-month anniversary of such date is referred to
herein as the “Six-Month Delay Period”)

 

(c) During the “Applicable Period” , the Corporation shall arrange to provide
the Executive with substantially similar benefits to the benefits the Executive
would have received if the Executive had remained an employee of the
Corporation, including the applicable medical, dental, life insurance,
short-term disability, long-term disability and perquisite plans and programs
covering key executives of the Corporation; provided that the Executive shall
not be entitled to accrue any benefits after Termination under any 401(k) plan
or defined benefit or contribution pension plan of the Corporation. Any benefits
accrued under any such 401(k) or defined benefit or contribution pension plan
shall be governed by those plans.

If the Board (or its delegate) determines in its sole discretion that
Section 409A of the Code applies with respect to any amount payable to or on
behalf of the Executive under a perquisite plan or other similar program of the
Corporation, then such amount payable to or on behalf of the Executive under
such perquisite plan or other similar program of the Corporation for each
calendar month during the Applicable Period, including any amounts payable to or
on behalf of the Executive following the initial 18-month coverage period of any
medical, dental or other benefit exempt under Section 409A of the Code, shall be
paid in accordance with the then existing payroll practices of the Corporation;
provided however, that if the Board (or its delegate) determines in its sole
discretion that the Executive is a “specified employee” as of the date of the
Executive’s Termination, any such amount(s) that are subject to Section 409A of
the Code and are payable during the Six-Month Delay Period shall be paid in a
lump sum on the Termination Payment Commencement Date, or, if earlier the
Executive’s death, and for each calendar month during the Applicable Period
thereafter shall be paid in accordance with the then existing payroll practices
of the Corporation.

 

(d) The Executive shall be entitled to the Gross-Up Payment, if any, described
in Section 6.

5. Change of Control—Equity Grants and Awards. In the event of a Change of
Control, all options to acquire shares of YRC, all shares of restricted YRC
stock, all performance or share units and all other equity or phantom equity
incentives that the Corporation granted the Executive under any agreement
between Executive and Corporation or any plan of the Corporation, including
YRC’s 1999 Stock Option Plan, YRC’s 2002 Stock Option and Share Award Plan,
YRC’s Executive Performance Plan, as amended, YRC’s 2004 Long-Term Incentive and
Equity Award Plan, and the Long-Term Incentive Plan, as amended from time to
time, shall become immediately vested, exercisable and non-forfeitable and all
conditions of any grant or award (including any required holding periods) shall
be deemed to have been satisfied. If the Executive is a participant in YRC’s
Long-Term Incentive Plan or any similar or successor plan,

 

(a) for any incomplete performance period under the plan, the Corporation shall
pay the Executive any cash or equity component upon the Change of Control that
the plan provides only if the plan so provides, assuming that the Corporation
would meet estimated actual performance for each period as the Committee (as it
exists prior to the Change of Control) determines (but in no event less than
Target performance);

 

-5-



--------------------------------------------------------------------------------

(b) for any completed performance period under the plan, the Corporation shall
pay the Executive any cash or equity component upon the Change of Control that
the plan provides to the extent the Executive has not received the grant for the
period assuming that the Corporation would meet estimated actual performance for
each period as the Committee (as it exists prior to the Change of Control)
determines (but in no event less than Target performance); provided that if the
Executive had previously received a partial grant and that grant exceeded a
grant for Target performance, the Executive shall not be required to return the
prior grant;

and, in each case, any equity component shall be treated in accordance with the
first sentence of this Section 5.

[For William D. Zollars only: In addition to the foregoing, in the event of a
Change of Control, YRC shall pay the Executive the Supplemental Retirement
Benefit provided for under Section 4(h) of the Employment Agreement by and
between YRC and Executive dated January 25, 2006 in one lump sum payment within
30 days following such Change of Control; provided that such benefit shall be
determined by taking into account the reduction for early payment as described
in Section 4(h)(i) and applying the Moody’s Corporate Bond Rate in existence at
the time of the lump sum payment as the “Discount Rate.”]

6. Additional Payments by YRC.

 

(a) Gross-Up Payment. If it shall be determined that the Corporation’s payment
or provision of any payment or benefit of any type to or for the benefit of the
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (determined without regard to any
additional payments required under this Section 6) (the “Total Payments”) would
be subject to the excise tax imposed by Section 4999 of the Code (or any similar
tax that may hereafter be imposed) or any interest or penalties with respect to
the excise tax (the excise tax, together with any interest and penalties, are
collectively referred to as the “Excise Tax”), then YRC shall pay the Executive
an additional payment (a “Gross-Up Payment”) in an amount such that after the
Executive’s payment of all taxes (including all federal, state or local taxes
and any interest or penalties imposed with respect to those taxes), including
any Excise Tax, imposed upon the Gross-Up Payment, the Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the Total
Payments. YRC shall pay the Gross-Up Payment promptly following the Accounting
Firm’s (defined below) determination described in Section 6(b) or in accordance
with Sections 6(c) or 6(e).

 

-6-



--------------------------------------------------------------------------------

(b) Accounting Firm Determination. An independent accounting firm that YRC
retains (the “Accounting Firm”) shall make all determinations that this
Section 6 requires, including whether a Gross-Up Payment is required and the
amount of the Gross-Up Payment. YRC shall cause the Accounting Firm to provide
detailed supporting calculations both to YRC and the Executive within 15
business days of the date of Termination, if applicable, or such earlier time
that YRC requests. If the Accounting Firm determines that the Executive is not
required to pay an Excise Tax, the Accounting Firm shall furnish the Executive
with an opinion that the Executive has substantial authority not to report any
Excise Tax on his federal income tax return. The Accounting Firm’s determination
shall be binding upon YRC and the Executive. As a result of the uncertainty in
the application of Section 4999 of the Code at the time of the Accounting Firm’s
initial determination, it is possible that Gross-Up Payments that YRC will not
have been made should have been made (“Underpayment”) consistent with the
calculations that this Agreement requires. If YRC exhausts its remedies pursuant
to Section 6(c) and the Executive thereafter is required to make a payment of
any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and YRC shall pay the Underpayment promptly to or
for the benefit of the Executive. YRC shall promptly pay all expenses of the
Accounting Firm.

 

(c) Notification Required. The Executive shall notify YRC in writing of any
Internal Revenue Service claim that, if successful, would require YRC’s payment
of the Gross-Up Payment. The Executive shall give YRC the notification as soon
as practicable but no later than ten business days after the Executive knows of
the claim and shall apprise YRC of the nature of such claim and the date on
which such claim is requested to be paid; provided that the Executive’s failure
to give the notice within the 10-day period shall only prejudice the Executive’s
rights pursuant to Section 6 to the extent that YRC’s ability to reduce the
amount of the Gross-Up Payment have been prejudiced. The Executive shall not pay
the claim prior to the expiration of the 30-day period following the date on
which the Executive gives notice to YRC (or such shorter period ending on the
date that any payment of taxes with respect to the claim is due). If YRC
notifies the Executive in writing prior to the expiration of the period that it
desires to contest the claim, the Executive shall:

 

  (i) give YRC any information that YRC reasonably requests relating to the
claim,

 

  (ii) take such action in connection with contesting the claim as YRC shall
reasonably request in writing from time to time, including, accepting legal
representation with respect to the claim by an attorney that YRC reasonably
selects,

 

  (iii) cooperate with YRC in good faith to effectively contest the claim,

 

  (iv) permit YRC to participate in any proceedings relating to the claim;
provided, that YRC shall bear and pay directly all costs and expenses (including
additional interest and penalties) incurred in connection with the contest and
shall indemnify and hold the Executive harmless, on an after-tax basis, for any
Excise Tax or income tax, including interest and penalties, imposed as a result
of the representation and payment of costs and expenses.

 

-7-



--------------------------------------------------------------------------------

Without limitation on the foregoing provisions of this Section 6(c), YRC shall
control all proceedings taken in connection with the contest and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of a claim and
may, at its sole option, either direct the Executive to pay the tax claimed and
sue for a refund, or contest the claim in any permissible manner. The Executive
agrees to prosecute the contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as YRC shall determine; provided, that if YRC directs the Executive to
pay the claim and sue for a refund, YRC shall advance the amount of the payment
to the Executive, on an interest-free basis and shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax,
including interest or penalties, imposed with respect to the advance or with
respect to any imputed income with respect to the advance; and further provided
that any extension of the statute of limitations relating to payment of taxes
for the taxable year of the Executive with respect to which the contested amount
is claimed to be due is limited solely to the contested amount. YRC’s control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable under this Agreement and the Executive shall be entitled to
settle or contest, as the case may be, any other issue that the Internal Revenue
Service or any other taxing authority raises.

 

(d) Repayment. If, after the Executive’s receipt of an amount that YRC paid or
advanced pursuant to this Section 6, the Executive becomes entitled to receive a
refund with respect to the claim, the Executive shall (subject to YRC’s
complying with the requirements of this Section 6), promptly pay to YRC the
amount of the refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the Executive’s receipt of an amount that
YRC paid or advanced pursuant to this Section 6, a determination is made that
the Executive shall not be entitled to any refund with respect to the claim and
YRC does not notify the Executive in writing of its intent to contest the denial
of refund prior to the expiration of 30 days after the determination, then the
payment or advance shall be forgiven and shall not be required to be repaid and
the amount of the payment or advance shall offset, to the extent thereof, the
amount of Gross-Up Payment required to be paid.

 

(e) Section 409A. Any Gross-Up Payment required pursuant to this Section 6 that
is subject to Section 409A shall be made promptly by the Company, but no later
than the end of the Executive’s taxable year next following the Executive’s
taxable year in which the Executive remits the related taxes to the taxing
authority. The purpose of any specified period of time for any Gross-Up Payment
under this Section 6(e) is intended only to satisfy the written document
requirements under Section 409A of the Code and is not intended to affect the
requirement that any Gross-Up Payment required pursuant to this Section 6 shall
be made promptly.

7. General.

 

(a) Confidentiality. The Executive shall hold in a fiduciary capacity for the
benefit of the Corporation all data, reports and other information relating to
the business of the Corporation that comes into the possession of the Executive
during the Executive’s employment with the Corporation (collectively,
“Confidential Information”). During the Executive’s employment with the
Corporation and after termination of the Executive’s employment, the Executive
agrees:

 

  (i) to take all such precautions as may be reasonably necessary to prevent the
disclosure to any third person of any of the Confidential Information;

 

-8-



--------------------------------------------------------------------------------

  (ii) not to use for the Executive’s own benefit any of the Confidential
Information; and

 

  (iii) not to aid any other person in the use of the Confidential Information
in competition with the Corporation; provided that nothing in this Agreement
shall prohibit the Executive from disclosing or using any Confidential
Information:

 

  (A) in the performance of the Executive’s duties as an employee of the
Corporation,

 

  (B) as required by applicable law,

 

  (C) in connection with the enforcement of the Executive’s rights under this
Agreement or any other agreement with the Corporation,

 

  (D) in connection with the defense or settlement of any claim, suit or action
brought or threatened against the Executive by or in the right of the
Corporation, or

 

  (E) with the prior written consent of the Board.

Notwithstanding any provision contained herein to the contrary, the term
“Confidential Information” shall not be deemed to include any general knowledge,
skills or experience acquired by the Executive or any knowledge or information
known or available to the public in general. The Executive further agrees that,
within 90 days after termination of the Executive’s employment for any reason,
the Executive will surrender to the Corporation all Confidential Information,
and any copies of Confidential Information, in his possession and agrees that
all the materials and copies, are at all times the property of the Corporation.
Notwithstanding the foregoing, the Executive shall be permitted to retain copies
of, or have access to, all Confidential Information relating to any
disagreement, dispute or litigation (pending or threatened) involving the
Executive.

 

(b) Remedies. In the event of a breach or threatened breach by the Executive of
the provisions of Section 7(a), the Corporation shall be entitled to an
injunction restraining the Executive from violating Section 7(a) without the
necessity of posting a bond. Nothing herein shall be construed as prohibiting
the Corporation from pursuing any other remedies available to it at law or in
equity. The parties agree that the provisions of this Section 7(a) shall survive
the termination of the Executive’s employment with the Corporation, as the
continuation of this covenant is necessary for the protection of the
Corporation.

 

(c)

Payment Obligations Absolute. YRC’s obligation to pay the Executive the
compensation and to make the arrangements provided herein shall be absolute and
unconditional and shall not be affected by any circumstance, including any
setoff, counterclaim, recoupment, defense or other right that the Corporation
may have against

 

-9-



--------------------------------------------------------------------------------

 

the Executive or anyone else. Notwithstanding the foregoing, the Company shall
have the right to withhold all applicable federal, state or local taxes on any
amount paid or payable under this Agreement. All amounts that YRC owes under
this Agreement shall be paid without notice or demand. Each and every payment
that YRC makes under this Agreement shall be final, and YRC will not seek to
recover all or any part of the payment from the Executive or from whosoever may
be entitled to the payment, for any reason whatsoever. The Executive shall not
be obligated to seek other employment in mitigation of the amounts payable or
arrangements made under any provision of this Agreement, and the obtaining of
any such other employment shall in no event affect any reduction of YRC’s
obligations to make the payments that this Agreement requires.

 

(d) Obligations to Pay Costs. If the Corporation terminates the Executive, and
if the Executive successfully asserts a claim, action or proceeding against the
Corporation for benefits under this Agreement or any other agreement between the
Executive and the Corporation, the Corporation shall pay or reimburse the
Executive for all costs and expenses, including court costs and attorneys’ fees,
that the Executive incurs in connection with the claim, action or proceeding.
For purposes of this Section 7(d), the Executive will be deemed to have
successfully asserted a claim, action or proceeding against the Corporation if,
as a result of the claim, action or proceeding, the Corporation pays to the
Executive, under this Agreement or any other agreement between the Executive and
the Corporation, any amounts in addition to the amounts the Executive would be
entitled to receive upon a termination for Cause. Such payments under this
Section 7(d) shall be made promptly but no later than thirty (30) business days
after the delivery of the Executive’s written request for the payment
accompanied by such evidence of fees and expenses incurred as the Company may
reasonably require. In any event the Company shall pay the Executive such fees
and expenses by the last day of the Executive’s taxable year following the
taxable year in which the Executive incurred such fees and expenses. The purpose
of any specified period of time for payment of fees and expenses pursuant to
this Section 7(d) is intended only to satisfy the written document requirements
under Section 409A of the Code and is not intended to affect the requirement
that fees and expenses payable pursuant to this Section 7(d) shall be made
promptly.

 

(e) Successors. This Agreement shall be binding upon and insure to the benefit
of the Executive and his estate and the Corporation and any successor of the
Corporation, but the Executive may neither assign nor pledge this Agreement or
any rights arising under this Agreement.

 

(f) Severability. Any provision in this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to the jurisdiction, be ineffective
only to the extent of the prohibition or unenforceability without invalidating
or affecting the remaining provisions of this Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable the provision in any other jurisdiction.

 

(g) Controlling Law. The laws of the State of Delaware, without reference to its
law on conflicts of law, shall govern this Agreement shall in all respects.

 

-10-



--------------------------------------------------------------------------------

(h) Termination. Except in the event of a Termination, this Agreement shall
automatically terminate upon the Executive’s separation of employment with the
Corporation. A majority of the Continuing Directors may terminate this Agreement
upon notifying the Executive; except that a termination shall not be made, and
if made shall have no effect,

 

  (i) within two years after the Change of Control in question, or

 

  (ii) during any period of time when YRC has knowledge that any third person
has taken steps reasonably calculated to effect a Change of Control until, in
the opinion of a majority of the Continuing Directors the third person has
abandoned or terminated his efforts to effect a Change of Control. Any decision
by a majority of the Continuing Directors that the third person has abandoned or
terminated his efforts to effect a Change of Control shall be conclusive and
binding on the Executive.

 

(i) This Agreement amends, restates, replaces and supercedes those Executive
Severance Agreements dated as of                                  between the
Corporation and the Executive in their entirety.

 

(j) Deferred Compensation. This Agreement is intended to meet the requirements
of Section 409A of the Code and shall be administered, construed and interpreted
in accordance with such intent. To the extent that an award or payment, or the
settlement or deferral thereof, is subject to Section 409A of the Code, except
as the Committee otherwise determines in writing, the payment or deferral will
be made in a manner that will not subject the compensation to any additional
taxation applicable under Section 409A of the Code. Any payments made under the
Agreement due to the Executive’s Termination as defined in Section 3 hereof are
intended to be payments made upon a “separation from service” as described in
Section 409A of the Code.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the
             day of             , 20        .

 

EXECUTIVE:     YRC WORLDWIDE INC.       By:     [Executive name]     [name]    
  [title]  

 

-11-